MOSCOWITZ, District Judge.
This is an action for personal injuries under the Federal Employers’ Liability Act, 45 U.S.C.A. § 51 et seq.
Plaintiff has made a motion under Rule 34 of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, for an order allowing the plaintiff a discovery and inspection of statements made by employees of defendant who witnessed plaintiff’s accident, and a medical report of an examination of the plaintiff made by defendant’s physician, also for an order allowing the plaintiff a discovery and inspection and the taking of photographs of. the locomotive upon which the plaintiff was working at the time of the accident. •
The defendant has no objection to the; taking of photographs of the locomotive; but does object to furnishing the plaintiff’ the' statements of its employees and al'so; the medical report. The defendant urges as a ground of objection that “it is likely that the plaintiff’s attorney would use these statements in a cross-examination of the witnesses rather than taking their direct testimony. Deponent is not opposed to the taking of the depositions of the employees' and is willing to produce these four employees at the Court for that purpose. . It.' is further submitted that the plaintiff can without any difficulty take the deposition of Dr. Ruvane and. does .not need any discovery and inspection óf his report to ¡the defendant.”
It would appear that the reason urged' by the defendant in opposition, namely, that the statements may be used in cross-examining the witnesses, is an excellent reason for the plaintiff requesting these' statements taken by the defendant. For the reasons stated in Dugger v. Baltimore’ & Ohio Railroad Company, D.C., S' F.R.D. 334, decided herewith, this motion is granted.- • ■ - •
Settle order on notice.